Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 24, 2017

                                     No. 04-17-00577-CV

                       INTEREST OF L.T. AND K.T., CHILDREN,

                  From the 438th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016PA02227
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER
        Appellant’s motion for extension of time to file its brief is GRANTED. Appellant’s brief
is due on November 8, 2017. No further extensions will be granted.


                                                   _________________________________
                                                   Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of October, 2017.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court